Curia, per O’Neall, J.
Notwithstanding the ingenious views presented by the attorneys for the prisoner, we think he was properly convicted.
The guilt of one accused of larceny depends upon intention. If such an one obtain the possession of goods by the consent of the owner for one purpose, such as hiring, or carrying, with intent to steal, and consummates that intention partially, or entirely, by converting the goods to his own use, he is beyond doubt guilty of larceny. This is abundantly shewn by Gorman’s case, 2 N. & McC. 90 ; Thurston’s case, 2 McM. 382.
In this case the facts very clearly shew, that the defendant possessed himself of the goods under a pretence to buy, when in fact he intended to steal.
In such a case, there is no possibility of the prisoner sheltering himself under a possession obtained by consent.
The motion is dismissed.
Evans, Wardlaw, Frost, Withers and Whitner, JJ. concurred.

Motion dismissed.